Title: From Benjamin Franklin to Mary Stevenson, 27 June 1769
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polley
Tuesday morng. June 27 —69
Agreable to your Orders delivered to me very punctually per Temple, I return you enclos’d Voltaire’s Verses. The Translation I think full as good as the Original. Remember that I am to have them again.
I take this Opportunity to send you also a late Paper containing a melancholy Account of the Distresses of some Seamen. You will observe in it the Advantages they receiv’d from wearing their Clothes constantly wet with Salt Water, under the total Want of Fresh Water to drink. You may remember I recommended this Practice many Years ago. Do you know Dr. Len, and did you communicate it to him? I fancy his Name is wrong spelt in this Paper, and that it should be Lind, having seen in the Reviews some Extracts from a Book on Sea Diseases published within these 2 or 3 Years, by one Dr. Lind; but I have not seen the Book, and know not whether such a Passage be in it.
I need not point out to you an Observation in favour of our Doctrine that you will make on reading this Paper, that having little to eat these poor People in wet Clothes Day and Night, caught no Cold.

My Respects to your Aunt, and Love to all that love you. Yours affectionately
B Franklin
Return the Paper as it is Part of my Set.
 
Addressed: To / Miss Stevenson / at / K[ensington] / Tuesday 10 A.M.
Endorsed: June 27 ——69
